PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: CompX International Inc. David A. Bowers 5reeway, Suite 1700 President & CEO Dallas, Texas 75240 Tel. 864-286-1122 COMPX REPORTS FIRST QUARTER 2011 RESULTS DALLAS, TEXAS … May 2, 2011 … CompX International Inc. (AMEX: CIX) announced today sales of $34.8 million for the first quarter of 2011 compared to $32.8 million in the same period of 2010.Operating income was $8.8 million in the first quarter of 2011 compared to $1.7 million in the same period of 2010.Net income for the first quarter of 2011 was $4.0 million, or $0.32 per diluted share, compared to a net loss of $963,000, or $0.08 per diluted share, in the first quarter of 2010.Net income for the first quarter of 2011 was favorably impacted by a $7.5 million litigation settlement gain ($3.4 million, or $.27 per diluted share, net of income taxes).The net loss for the first quarter of 2010 was negatively impacted by an income tax charge of approximately $1.9 million ($0.15 per diluted share) resulting from a change in the Company’s expectation relating to the repatriation of certain non-U.S. earnings. The 2011 net sales increase is principally due to higher order rates from improved economic conditions in North America.The increase in operating income is primarily due to the net effects of: · The positive impact of the litigation settlement gain recorded in the first quarter of 2011 as well as the related positive impact of lower litigation expense in 2011; · The positive impact of the higher sales in 2011 across all business segments; · The negative impact of relocation costs and production inefficiencies related to the consolidation of our precision slides facilities; · The negative impact on margins in 2011 caused by higher raw material costs; and · The negative impact of relative changes in foreign currency exchange rates in 2011. “We are pleased with the improvement in sales over the prior year due to the return of growth in the economy and our continued closure of new customer projects,” commented David A. Bowers, President & CEO.“Additionally, our future results are expected to be positively impacted by a reduction in litigation expense and by benefits gained from the substantial completion of the precision slides facility consolidation project during the quarter.Having these items behind us should provide opportunity for year-over-year growth in operating income as we are able to turn all of our energy towards gaining market share and continuously improving our operating efficiency. ” CompX is a leading manufacturer of security products, furniture components and performance marine components.It operates from six locations in the U.S., Canada and Taiwan and employs approximately 800 people. Forward-Looking Statements Statements in this release relating to matters that are not historical facts are forward-looking statements based upon management’s belief and assumptions using currently available information.Although CompX believes the expectations reflected in such forward-looking statements are reasonable, it cannot give any assurances that these expectations will prove to be correct.Such statements, by their nature, involve substantial risks and uncertainties that could significantly impact expected results, and actual future results could differ materially from those described in such forward-looking statements.While it is not possible to identify all factors, CompX continues to face many risks and uncertainties.Among the factors that could cause actual future results to differ materially include, but are not limited to, general economic and political conditions, changes in raw material and other operating costs, demand for office furniture, service industry employment levels, competitive products and prices, fluctuations in currency exchange rates, the introduction of trade barriers, potential difficulties in integrating completed acquisitions, the ability to sustain or increase operating income improvement resulting from cost control initiatives, uncertainties associated with the development of new product features and other risks and uncertainties detailed in CompX’s Securities and Exchange Commission filings.Should one or more of these risks materialize or if the consequences worsen, or if the underlying assumptions prove incorrect, actual results could differ materially from those currently forecasted or expected.CompX disclaims any intention or obligation to publicly update or revise such statements whether as a result of new information, future events or otherwise. * COMPX INTERNATIONAL INC. SUMMARY OF CONSOLIDATED OPERATIONS (In millions, except per share amounts) (Unaudited) Three months ended March 31, Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative ) ) Litigation settlement gain - Litigation expense ) ) Facility consolidation costs - ) Other operating expense, net ) ) Operating income Other non-operating expense, net ) ) Income before income taxes Income tax expense Net income (loss) $ ) $ Net income (loss) per diluted common share $ ) $ Weighted average diluted commonshares outstanding COMPX INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) December 31, March 31, Assets (Unaudited) Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories, net Promissory note receivable Deferred income taxes and other Total current assets Intangibles Net property and equipment Assets held for sale Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current maturities of note payable to affiliate $ $ Accounts payable and accrued liabilities Interest payable to affiliate - Income taxes Total current liabilities Long-term debt Deferred income taxes and other Stockholders’ equity Total liabilities and stockholders’ equity $ $
